{¶ 39} I concur in the majority's analysis and disposition of appellant's first and second assignments of error.
 {¶ 40} I respectfully dissent from the majority's analysis and disposition of appellant's third assignment of error for the reasons set forth in my dissenting opinion in State v. Hughett
(Nov. 18, 2004), Delaware App. No. 2004-CA-06051, unreported.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Delaware County, Ohio, is affirmed. Costs to appellant.